t c memo united_states tax_court daniel magdelena delgado petitioners v commissioner of internal revenue respondent docket no 13864-10l filed date lorenzo w tijerina for petitioners brock e whalen for respondent memorandum opinion cohen judge this case was commenced in response to notices of determination concerning collection action with respect to petitioners’ federal_income_tax liabilities for and the issue for decision is whether the internal_revenue_service irs appeals_office abused its discretion by sustaining the filing of a notice_of_federal_tax_lien unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioners resided in texas at the time their petition was filed petitioners filed joint federal_income_tax returns for and the tax_liability was assessed on date petitioners entered into an installment_agreement with the irs to pay the tax reported due for and made monthly payments from date through date no notice_of_deficiency was sent to petitioners with respect to their outstanding tax_liability the irs examined petitioners’ tax_return determined a tax_deficiency and sent a notice_of_deficiency to them at their last_known_address on date petitioners failed to respond to three u s postal service notices of attempted delivery and the notice_of_deficiency was returned to the irs marked unclaimed the outstanding tax_liability for was assessed on date the outstanding tax_liabilities for and remained unpaid and on date the irs sent petitioners a notice_of_federal_tax_lien filing informing them of their right to a hearing under sec_6320 in the notice the irs informed petitioners that a notice_of_federal_tax_lien was being filed that same day petitioners responded to the federal_tax_lien filing by submitting a completed form request for a collection_due_process or equivalent_hearing petitioners noted their reason for disagreeing with the filing of the lien as follows upon review by the taxpayer it appears that the tax preparer did not prepare the tax returns at issue correctly and the taxpayer is willing to enter into an installment_agreement or an offer_in_compromise the appeals_office responded by letter dated date acknowledging receipt of petitioners’ request for a collection_due_process cdp hearing the letter addressed petitioners’ statement that the and tax returns had been prepared incorrectly by informing them that for alternative collection methods such as an installment_agreement or an offer-in- compromise to be considered they would need to submit corrected and signed tax returns for and within days a telephone hearing was scheduled for date petitioners did not submit the information requested by the appeals_office before the hearing on date an irs settlement officer conducted a cdp hearing with petitioners’ representative no collection alternative was offered for or and no challenge was raised with respect to the appropriateness of the irs’ collection action during the telephone hearing petitioners’ representative did not dispute the compensation that resulted in the tax_liabilities but stated that irs transcripts that he had for petitioners showed no balance due for the settlement officer informed petitioners’ representative that there remained a balance due and requested that he forward a copy of the described transcript upon receipt of the transcript the settlement officer determined that it actually reflected a balance due for contrary to the claim by petitioners’ representative the appeals_office verified that the requirements of applicable law and administrative procedure had been met and determined that the filing of the lien was appropriate to protect the government’s interest on date notices of determination sustaining the lien were sent to petitioners discussion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made see sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g see sec_6320 under sec_6330 a taxpayer may raise any relevant issue at a cdp hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301_6320-1 sec_301_6330-1 proced admin regs challenges to the underlying tax_liability may be raised during the cdp hearing only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability see sec_6330 to dispute the underlying liability a taxpayer must properly raise the merits of the underlying liability as an issue during the cdp hearing see 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs the merits are not properly raised if the taxpayer challenges the underlying tax_liability but fails to present the appeals_office with any evidence with respect to that liability after being given reasonable opportunity to present such evidence see sec_301_6320-1 q a-f3 proced admin regs the irs sent a notice_of_deficiency to petitioners for that was returned to the irs marked unclaimed the commissioner has generally prevailed in foreclosing challenges to the underlying liability under sec_6330 where he establishes that a notice_of_deficiency was mailed to the taxpayer’s last_known_address and no factors are present that rebut the presumption of official regularity and of delivery see eg 114_tc_604 clark v commissioner tcmemo_2008_155 however we do not address whether the notice_of_deficiency for foreclosed challenges to the underlying liability for that year because petitioners were given the opportunity to provide amended tax returns for and to address disputes they had with the underlying liabilities petitioners did not file an amended_return for or at the hearing petitioners’ representative notified the settlement officer that he had copies of irs transcripts for petitioners that reflected no balance due for upon review of these documents the settlement officer informed petitioners’ representative the transcripts did in fact show a balance due for where the issue is the amount of tax owed that remains unpaid we review the determination of the appeals_office de novo as this is a challenge to the validity of the underlying tax_liability when it is properly raised 117_tc_127 however petitioners’ incorrect claim that the irs transcripts reflected no balance due for was insufficient on its own to challenge the underlying tax_liability therefore petitioners may not contest the underlying liabilities and must establish that the issuance of the notices of determination sustaining the lien filing was an abuse_of_discretion see sego v commissioner supra pincite an abuse_of_discretion is shown only if the action of the appeals officer was arbitrary capricious or without sound basis in fact or law see giamelli v commissioner supra pincite petitioners contend that it was an abuse_of_discretion for the irs to uphold the filing of the federal_tax_lien because they were not given sufficient time to submit amended tax returns for and as we stated in roman v commissioner t c memo no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record the statute only requires that a taxpayer be given a reasonable chance to be heard prior to the issuance of a notice_of_determination further the appeals_office shall attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a- e9 proced admin regs see also 125_tc_301 citing clawson v commissioner t c memo affd 469_f3d_27 1st cir the settlement officer informed petitioners by letter dated date that corrected tax returns for and had to be submitted before the hearing for collection alternatives to be considered petitioners’ representative agreed to have the hearing on date during the hearing petitioners’ representative did not challenge the validity of the irs’ collection action and offered no collection alternatives on petitioners’ behalf petitioners did not supply amended returns and did not request an extension of the original deadline of days before the notices of determination were sent on date through submission of this case in date petitioners have not provided any proof that the assessed amounts for and or are not correct after verifying that the requirements of applicable law and administrative procedure had been met the appeals_office concluded that the filing of the notice_of_federal_tax_lien balanced the need for efficient collection_of_taxes with petitioners’ concern that the collection be no more intrusive than necessary see sec_6330 respondent used the available methods under the internal_revenue_code for protecting the united states’ claims against subsequent creditors by filing the federal_tax_lien and the record shows that the decision of the appeals_office to sustain the filing of the federal_tax_lien was not arbitrary capricious or without sound basis in fact or law we have considered all arguments made and to the extent not mentioned or addressed we conclude that they are without merit or irrelevant to reflect the foregoing decision will be entered for respondent
